DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant's amendment filed on 11/03/2021 has been entered.  Claims 1, 4-6, and 13 are now pending. Claims 1, 4-6, and 13 are currently rejected. 

Claim Rejections - 35 USC § 103
Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over McCann et al. (US 2017/0126522 A1) in view of Ginsberg et al. (US 2018/0033275 A1).
	Regarding claim 1:
McCann discloses a method for processing messages for a node with a node ID within an Internet of Things (IOT) network including multiple nodes (Fig. 1, 102-108), comprising: receiving, by the node (e.g. Fig. 1, 100), a network packet (Fig. 1, “RADIUS MSG”), which is generated by one of the multiple nodes (Fig. 1, 106) and exchanged among the multiple nodes, broadcasted over the IOT network (Fig. 5, 500; Paragraph [0062]); analyzing, by the node, the network packet and checking if the network packet records the node ID of the node in an ID field (Fig. 5A, 502; Paragraph [0062], “In steps 502 and 504, it is determined whether the RADIUS message includes an attribute that includes the host identifier of the RADIUS proxy node”); and
adding, by the node, the node ID of the node into the network packet (Fig. 5A, 510) when it is determined that the network packet does not record the node ID of the node and broadcasting the network packet to the IOT network (Fig. 5A, No branch in 504); or terminating broadcasting the network packet if the network packet has recorded the node ID of the node and the counting value of 

McCann does not disclose checking, by the node, a counting value of a counting field in the network packet, adding one to the counting value.
	Ginsberg teaches a node checks a counting value of a counting field in a network packet when the node receives a network packet, adds one to the counting value (Fig. 6, 604; Para. [0121], “At a following stage (604), the count value included in the mute instruction is incremented. At a next stage (606), the device determines whether the count value of the mute instruction is less than a third predetermined value … If (606) the count value is greater than or equal to the third value, the mute instruction is not retransmitted.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of McCann in view of Ginsberg to include the feature of checking, by the node, a counting value of a counting field in the network packet, adding one to the counting value, in order to limit the number of times a network packet is broadcasted by a node.  
	Regarding claim 4:
McCann further discloses wherein the node performs a function when the node determines that the network packet does not record the node ID of the node (Fig. 5A, 510) or the counting value does not exceed the threshold.
	Regarding claim 5:
McCann does not disclose wherein the function performed by the node is indicated through a function field in the network packet.
Ginsberg teaches the function performed by the node is indicated through a function field in the network packet (Paragraph [0078], “the case of receiving alarm signals from other early warning 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of McCann in view of Ginsberg to include the feature that wherein the function performed by the node is indicated through a function field in the network packet in order to broadcast an instruction to remotely control network nodes.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi et al. (US 2015/0172791 A1) in view of Ginsberg et al. (US 2018/0033275 A1).
Regarding claim 6:
Yamauchi discloses a sensor device (Fig. 1, 101-h) within an IOT network comprising: a sensor that that senses an environment change to obtain sensed data  (Fig. 2, 201-n; Paragraph [0036]); a memory that records a node ID of the device (Fig. 4, 410; Paragraph [0043]); a first wireless communication circuit (Fig. 2, 205) that performs a first wireless communication protocol to communicate with a host (Fig. 1, 102; Paragraph [0030]); and a second wireless communication circuit (Fig. 2, 205) that performs a second wireless communication protocol to communicate with one or more nodes (Fig. 1, 101-1) within the IOT network; 
wherein, when a network packet is received by the sensor device through the second communication circuit and the node ID of the sensor device is determined to be recorded in a destination field of the network packet, the sensed data sensed by the sensor is provided to the host through the first communication circuit (Paragraph [0083], “The sensor node 101 judges whether the assignment-destination sensor node ID included in the execution request is the same as the sensor node ID of the sensor node 101 (step S1102) … If the sensor node ID is the same as the sensor node ID of 
wherein the sensor device acts as a node with the node ID within the IOT network including multiple nodes (Fig. 1, 100) and performs a method for processing messages for the node, wherein the method comprises:  receiving, by the node, the network packet, which is generated by one of the multiple nodes and exchanged among the multiple nodes, broadcasted over the IOT network (Paragraph [0084], “execution request”); 
analyzing, by the node, the network packet and checking if the network packet records the node ID of the node in an ID field (Fig. 11, 1102; Paragraph [0062]); and wherein the sensor device stops broadcasting the network packet if the network packet has recorded the node ID of the node (Fig. 11, “YES” branch  in S1102 follows by “YES” branch in S1103; Paragraph [0084]) or if the counting value of the counting field reaches a threshold recorded in a threshold field in the network packet (alternative limitation not currently rejected by cited prior art).

Yamauchi does not disclose adding one to a counting value checking in the network packet; checking, by the node, the counting value of the counting field in the network packet.
Ginsberg teaches a node adds one to a counting value of a counting field in a received network, and check the counting value (Fig. 6, 604; Para. [0121], “At a following stage (604), the count value included in the mute instruction is incremented. At a next stage (606), the device determines whether the count value of the mute instruction is less than a third predetermined value … If (606) the count value is greater than or equal to the third value, the mute instruction is not retransmitted.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Yamauchi in view of Ginsberg to include the features adding one to a counting value checking in the network packet; checking, by the node, the counting value of the . 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ginsberg et al. (US 2018/0033275 A1) in view of McCann et al. (US 2017/0126522 A1).
	Regarding claim 13:
Ginsberg discloses a sensor device (Fig. 1, 100; Fig. 3, 100.1) within an IOT network, comprising: a sensor (Fig. 1, 102) that senses an environment change to obtain sensed data (Paragraph [0112]; Fig. 5, 504); a wireless communication circuit (Fig. 1, 106)  that communicates with one or more nodes within the IOT network (Paragraph [0072]); and a processor (Fig. 1, 104) that determines a threshold value for issuing a warning message according to the sensed data (Paragraph [0115], “count value”); wherein the warning message is transmitted to the one or more nodes through the wireless communication circuit (Paragraph [0118]; Fig. 5, 518), and a number of times that the warning message is configured to be issued is identified by referring to the threshold value that is determined based on the sensed data, wherein the warning message is a type of network packet generated by the sensor device, and exchanged among multiple nodes within the IOT network (Paragraph [0118], “In some embodiments, responsive to detecting the fault condition, the device may initialise and increment the count value. The device is then configured to activate the alarm component and, for count values greater than one, to immediately transmit an alarm signal to other early warning devices in range.” Paragraph [0119], “If (522) the device receives an alarm signal, the device increments the count value included in the alarm signal at a next stage”), and a method for processing messages for the node is operated in the sensor device,  wherein the method comprises: receiving, by the node, the network packet, which is generated by one of the multiple nodes and exchanged among the multiple nodes, broadcasted over the IOT network (Fig. 5, 522; Paragraph [0119], “alarm signal”), checking, by the node, a counting value of a 

Ginsberg does not disclose the sensor device is a node with the node ID within the IOT network; analyzing, by the node, the network packet and checking if the network packet records the node ID of the node in an ID field; and adding, by the node, the sensor device stops broadcasting the network packet if the network packet has recorded the node ID of the node or if the counting value of the counting field reaches a threshold recorded in a threshold field in the network packet.
As discussed in the rejection of claim 1, McCann teaches a node with a node ID within a IOT network receives a network packet (Fig. 5, 500; Paragraph [0062]); the node analyzes the network packet and checks if the network packet records the node ID of the node in an ID field (Fig. 5A, 502; Paragraph [0062]); and terminating broadcasting the network packet if the network packet has recorded the node ID of the node (Fig. 5A, 506; Paragraph [0062], “If RADIUS loop mitigator 202 determines that the proxy state attribute of the message includes the host identifier of RADIUS proxy 200 … discarding the looped message).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Ginsberg in view of McCann to include the features that the sensor device is a node with the node ID within the IOT network; analyzing, by the node, the network packet and checking if the network packet records the node ID of the node in an ID field; and adding, by the node, the sensor device stops broadcasting the network packet if the network packet has recorded the node ID of the node or if the counting value of the counting field reaches a threshold recorded in a threshold field in the network packet, in order to identify a looped message and mitigate looping messages. 

Response to Arguments
Applicant’s arguments with respect to independent claims 1, 6, and 13 have been considered but are moot in view of the new ground of the rejection presented in the current Office action necessitated by the amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BO HUI A ZHU/Primary Examiner, Art Unit 2465